Case 1:18-cv-00211-TSE-JFA Document 109 Filed 04/24/19 Page 1 of 8 PageID# 1020




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

 SIMRET SEMERE TEKLE,                                Case No.: 1:18-cv-211
                Plaintiff,
        v.
 NOUF BINT NAYEF ABDUL-AZIZ AL
 SAUD, MOHAMMAD BIN ABDULLAH AL
 SAUD
                Defendants.


         PLAINTIFF’S UNOPPOSED MOTION TO ISSUE LETTER ROGATORY
                      TO THE KINGDOM OF SAUDI ARABIA

                                  PRELIMINARY STATEMENT

        Plaintiff respectfully moves this Court to issue the Requested Letter to the Kingdom of

 Saudi Arabia, for the taking of depositions to obtain the testimony of key witnesses who are

 employed by Defendants Prince Mohammad bin Abdullah al Saud and Princess Nouf bint Nayef

 Abdul-Aziz al Saud (“Defendants”) or by Defendant Mrs. Al Saud’s mother and reside in Saudi

 Arabia. English version attached hereto as Exhibit A. These depositions are essential for

 Plaintiff’s ongoing discovery in the above-captioned case.

        Pursuant to 28 U.S.C. § 1781(b)(2) and Fed. R. Civ. P. 28(b)(1)(B), and the Court’s

 inherent authority, Plaintiff respectfully requests that the Court issue the attached Letter

 Rogatory requesting the assistance of the courts of the Kingdom of Saudi Arabia to compel the

 attendance of witnesses at oral depositions whose expected testimony is summarized in section B

 below. Each of these deponents was identified as a potential witness in Defendants’ initial

 disclosures, or—in the case of Princess Maha bint Mohammed bin Ahmad Al Sudairi—was so
Case 1:18-cv-00211-TSE-JFA Document 109 Filed 04/24/19 Page 2 of 8 PageID# 1021



 identified in Plaintiff’s interrogatory responses, and is a central figure in this case who has

 information about how Ms. Tekle was treated by the Defendants and what she was paid.

         Plaintiff notes that the requested Letter Rogatory concerns the witnesses who have

 knowledge of the allegations contained in the Second Amended Complaint and in Defendants’

 Amended Counterclaim as represented by Defendants in their response to Plaintiff’s first

 interrogatories. Plaintiff believes that these witnesses presently reside in Saudi Arabia. Plaintiff

 has attempted to contact these witnesses through their counsel, but they have refused to provide

 testimony at deposition absent an order from a court that has jurisdiction over them.

         Because all witnesses are in Saudi Arabia and cannot be served with Rule 45 subpoenas,

 Plaintiff cannot seek non-party discovery from them under the normal discovery rules. The

 Court, however, has the authority to issue Letter Rogatory, which allow discovery from parties in

 foreign countries. The granting of these Letter Rogatory is necessary because the witnesses have

 not agreed voluntarily to appear for deposition, because they are beyond the subpoena power of

 any U.S. court, because each possesses important information necessary to the resolution of this

 matter, and because Defendants indicated in their Rule 26(a)(1)(A)(i) initial disclosures that

 these individuals are believed to have knowledge that Defendants may use to support their

 defenses in this litigation.

         Plaintiff has consulted with counsel for Defendants who stated that they neither support

 nor oppose this motion.

                                            ARGUMENT

     A. The Accompanying Letter Rogatory Should Be Issued Under the Applicable Law.

         Letters Rogatory are an essential tool for gathering evidence abroad. See 22 C.F.R.

 § 92.54 (“In its broader sense in international practice, the term Letters Rogatory denotes a



                                                   2
Case 1:18-cv-00211-TSE-JFA Document 109 Filed 04/24/19 Page 3 of 8 PageID# 1022



 formal request from a court in which an action is pending, to a foreign court to perform some

 judicial act. Examples are requests for the taking of evidence, the serving of a summons,

 subpoena, or other legal notice, or the execution of a civil judgment. In United States usage,

 Letters Rogatory have been commonly utilized only for the purpose of obtaining evidence.”); see

 also Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 n.1 (2004) (defining Letter

 Rogatory as “the request by a domestic court to a foreign court to take evidence from a certain

 witness”) (citations omitted).

        Letters Rogatory may be issued pursuant to the inherent authority of the court. See

 United States v. Reagan, 453 F.2d 165, 172 (6th Cir. 1971). Indeed, even where a treaty

 provides procedures for obtaining evidence abroad, Letters Rogatory may still be issued pursuant

 to the court’s inherent authority. See Société Nationale Industrielle Aérospatiale v. U.S. Dist. Ct.

 for the S.D. Ia., 482 U.S. 522, 536 (1987) (holding that the Hague Evidence Convention “was

 intended as a permissive supplement, not a pre-emptive replacement, for other means of

 obtaining evidence located abroad”).

        The Court’s inherent authority to issue Letters Rogatory is bolstered by statute and by the

 Federal Rules of Civil Procedure. See 28 U.S.C. § 1781(a) (“The Department of State has

 power, directly, or through suitable channels . . . to receive a letter rogatory issued, or request

 made, by a tribunal in the United States, to transmit it to the foreign or international tribunal,

 officer, or agency to whom it is addressed, and to receive and return it after execution.”); Fed. R.

 Civ. P. 28(b)(1) (“A deposition may be taken in a foreign country . . . under a letter of request,

 whether or not captioned a ‘letter rogatory’”. . .).

        When a party requests the issuance of a Letter Rogatory, it should be issued without

 qualification, unless the opposing party can show “good reason” why such a request should not



                                                    3
Case 1:18-cv-00211-TSE-JFA Document 109 Filed 04/24/19 Page 4 of 8 PageID# 1023



 issue. Zassenhaus v. Evening Star Newspaper Co., 404 F.2d 1361, 1364 (D.C. Cir. 1968); see

 also Fed. R. Civ. P. 28(b)(2) (“A letter of request, a commission, or both may be issued . . .

 without a showing that taking the deposition in another manner is impracticable or

 inconvenient.”). A court should “not weigh the evidence that is to be adduced by deposition” nor

 “attempt to predict, whether, in fact, the witnesses will be able to give the testimony which is

 sought.” B&L Drilling Elecs. v. Totco, 87 F.R.D. 543, 545 (W.D. Okla. 1978).

        28 U.S.C. § 1781(b)(2) preserves the authority of U.S. tribunals to issue requests for

 judicial assistance directly to foreign authorities. Because identified witnesses are not subject to

 the in personam jurisdiction of this Court and are located in a foreign country, issuance of letters

 rogatory are the proper means to request Saudi Arabia to exercise its compulsory jurisdiction in

 order to perpetuate their testimony in this case. Plaintiff will submit to the Court for signature

 Spanish translations of all of the Letters Rogatory granted by the Court.

        B. The Court Should Issue the Letter Rogatory, which Seeks Information Highly
           Relevant to this Case.

        Each of the witnesses listed below is represented by Asrar Abdulghani, The Law Office

 of Motasem Khashoggi, Al Hamra Plaza, Palestine Road - PO Box 3127, Jeddah, Saudi Arabia

 21471. Plaintiff’s counsel has contacted Ms. Abdulghani, who has stated that the witnesses will

 not appear for their depositions absent a court order from a tribunal with jurisdiction over them.

        Alaa Hamid, Nelien Okba, and Necitas Megbanua Dmailig, are all employees of the

 Defendants in this case. Okba Gebreyesus is employed by Princess Maha bint Mohammed bin

 Ahmad Al Sudairi, the mother of Princess Nouf bint Nayef Abdul-Aziz al Saud. The witnesses

 are believed to have knowledge on the topics discussed below.

        Princess Maha bint Mohammed bin Ahmad Al Sudairi: Princess Maha is believed to have

 knowledge about how Ms. Tekle was treated during her time as a member of Princess Maha bint

                                                   4
Case 1:18-cv-00211-TSE-JFA Document 109 Filed 04/24/19 Page 5 of 8 PageID# 1024



 Mohammed bin Ahmad Al Sudairi’s domestic staff. Princess Maha is also believed to have

 knowledge of how Ms. Tekle came to be employed by Defendants, the terms of her employment,

 and her pay, including method of payment. Princess Maha is also believed to have knowledge of

 contacts with Plaintiff’s family, including alleged efforts to obstruct Plaintiff from filing suit. At

 the April 5, 2019 hearing, counsel for Defendants stated that Princess Maha or her staff may

 have been responsible for paying Ms. Tekle while she was employed by Defendants. Plaintiff

 would like to question Princess Maha on these topics.

           Alaa Hamid: Mr. Hamid is believed to have knowledge about how much and how often

 Ms. Tekle was paid while working in Virginia during her time as a member of Defendants’

 domestic staff. Plaintiff would like to question Mr. Hamid on this topic.

           Nelien Okba: Ms. Okba is believed to have knowledge about how Ms. Tekle was treated,

 how much Ms. Tekle was paid, and Ms. Tekle’s complaints about her treatment and pay, during

 her time as a member of Defendants’ domestic staff. Ms. Okba is also believed to have

 knowledge as a firsthand witness of interactions between Ms. Tekle and Mrs. Al Saud. Ms.

 Okba is also believed to have knowledge of the Defense team’s travel to Eritrea and interactions

 with Ms. Tekle’s family in Eritrea. Plaintiff would like to question Ms. Okba on these topics.

           Necitas Megbanua Dmailig: Ms. Dmailig is believed to have knowledge about how Ms.

 Tekle was treated, and how much Ms. Tekle was paid, during her time as a member of

 Defendants’ domestic staff. Ms. Dmailig is also believed to have knowledge of the instances in

 which Ms. Tekle was escorted from Defendants’ residence in Virginia and of Ms. Tekle’s duties

 while traveling with the Defendants. Plaintiff would like to question Ms. Dmailig on these

 topics.




                                                   5
Case 1:18-cv-00211-TSE-JFA Document 109 Filed 04/24/19 Page 6 of 8 PageID# 1025



        Okba Gebreyesus: Ms. Gebreyesus is believed to have knowledge about how Ms. Tekle

 was treated during her time as a member of Princess Maha bint Mohammed bin Ahmad Al

 Sudairi’s domestic staff and to have knowledge of her own contacts with Plaintiff’s family,

 including of any alleged efforts to obstruct Plaintiff from filing suit. Ms. Gebreyesus is also

 believed to have knowledge about the role played by Defendants and/or their family members in

 any efforts to contact Plaintiff and/or Plaintiff’s family, including alleged efforts to obstruct Ms.

 Tekle from filing her claim. Plaintiff would like to question Ms. Gebreyesus on these topics.

        The above witnesses are positioned to provide testimony on central allegations of Ms.

 Tekle’s claims and matters that are central to Ms. Tekle’s defenses to the counterclaim. These

 witnesses have substantial personal knowledge of facts relevant to the issues in this litigation.

 Some of that information may not be available from any witnesses other than these—or other

 similarly located—individuals in Saudi Arabia represented by Ms. Abdulghani.

        For the foregoing reasons, Plaintiff respectfully requests that this Court issue the Letter

 Rogatory attached as Exhibit A, directed to the appropriate judicial authority in the Kingdom of

 Saudi Arabia, requesting that they compel the appearance of Princess Maha bint Mohammed bin

 Ahmad Al Sudairi, Okba Gebreyesus, Alaa Hamid, Nelien Okba, and Necitas Megbanua

 Dmailig, represented by Asrar Abdulghani, The Law Office of Motasem Khashoggi, Al Hamra

 Plaza, Palestine Road - PO Box 3127, Jeddah, Saudi Arabia 21471, at an interview conducted by

 counsel for the Plaintiff, not to exceed a period of seven hours if in English or 14 hours if

 translation is required, at a time and place convenient for the witnesses.

  Dated: April 24, 2019                                     Respectfully submitted,


  Richard F. Levy (pro hac vice)                            /s/ Nicholas Cooper Marritz
  Andrew B. Cherry (pro hac vice)                           Nicholas Cooper Marritz, VSB #89795
  JENNER & BLOCK LLP                                        LEGAL AID JUSTICE CENTER

                                                   6
Case 1:18-cv-00211-TSE-JFA Document 109 Filed 04/24/19 Page 7 of 8 PageID# 1026



  353 N. Clark Street                             6066 Leesburg Pike, Suite 520
  Chicago, IL 60654                               Falls Church, VA 22041
  (312) 923-2648                                  (703) 720-5607
  rlevy@jenner.com                                nicholas@justice4all.org

  Agnieszka M. Fryszman (pro hac vice)
  COHEN MILSTEIN SELLERS & TOLL PLLC
  1100 New York Avenue NW, Fifth Floor
  Washington, DC 20005
  (202) 408-4600
  afryszman@cohenmilstein.com

  Le’ake Fesseha (pro hac vice)
  LE’AKE FESSEHA LAW OFFICE
  901 S. Highland Street, Suite 312
  Arlington, VA 22204
  (703) 302-3410
  leakef@hotmail.com

  Martina E. Vandenberg (pro hac vice)
  Sarah L. Bessell (pro hac vice)
  THE HUMAN TRAFFICKING LEGAL CENTER
  1030 15th Street, NW #104B
  Washington, DC 20005
  (202) 716-8485
  mvandenberg@htlegalcenter.org

  Counsel for Plaintiff Simret Semere Tekle




                                              7
Case 1:18-cv-00211-TSE-JFA Document 109 Filed 04/24/19 Page 8 of 8 PageID# 1027




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA

 SIMRET SEMERE TEKLE,                                Case No.: 1:18-cv-211
                  Plaintiff,
        v.

 NOUF BINT NAYEF ABUL-AZIZ AL SAUD,
 MOHAMMAD BIN ABDULLAH AL SAUD
                  Defendants.


                                   CERTIFICATE OF SERVICE


  I certify that I uploaded the foregoing document to the Court’s CM/ECF system today,
  which will cause a Notice of Electronic Filing and a link to the document to be sent to all
  counsel of record.


 April 24, 2019

 /s/ Nicholas Cooper Marritz
 Nicholas Cooper Marritz, VSB #89795
 LEGAL AID JUSTICE CENTER
 6066 Leesburg Pike, Suite 520
 Falls Church, VA 22041
 (703) 720-5607
 nicholas@justice4all.org




                                                 8
